EXHIBIT 10.1
 
 
IES Corporate Logo [iescorplogo.jpg]
 
APPENDIX A
 
2010 ANNUAL MANAGEMENT INCENTIVE PLAN
CORPORATE SHARED SERVICES
 
This document sets forth the Performance Criteria established by the Board of
Directors for Integrated Electrical Services’ Annual Management Incentive Plan
(hereinafter “Plan”) for Fiscal 2010.
 
I.  
PERFORMANCE CRITERIA

 
The Board has established the following Performance Criteria for Fiscal 2010
from which Awards under this Plan shall be made pursuant to the Annual
Management Incentive Plan Document:
 
·  
Corporate Consolidated Annual Operating Income

 
Under the Plan, Participants are assigned an incentive award target expressed as
a percent of their annual base salary.  Based upon performance against
pre-determined Performance Criteria, participants may earn a range of incentive
award payouts relative to their target.  A minimum threshold performance of 90%
against the pre-determined Performance Criteria target must be achieved before
any incentive is payable under the Plan.
 
II.  
INCENTIVE AWARD CALCULATIONS

 
A.  
Corporate Shared Services.  Awards under the Plan for Corporate Shared Services
Participants will be weighted 100% on Corporate performance and calculated based
upon four factors:

 
1.  
Corporate Performance.  Achievement of the Company’s annual operating plan for
each Performance Criteria.  There will be a Threshold Performance level for each
Performance Criteria below which no award will be earned, and Maximum
Performance level in all categories beyond which no additional award will be
earned.  A participant’s annual incentive award will be increased or decreased
based on corporate performance against predetermined performance criteria (refer
to Exhibit A).

 
a)  
Threshold Award:   The lowest award level paid, 50% of a Participant’s annual
incentive target, is paid for the lowest performance level (90% attainment of
Performance Criteria) eligible for an award under the Plan.

 
b)  
Target Award:   The award to be paid for 100% attainment of the Performance Goal
(100% attainment of Performance Criteria).

 
c)  
Maximum Award:   The Maximum award under the plan is 200% of a Participant’s
annual incentive target (175% attainment of Performance Criteria).

 
2.  
Plan Modifiers.  The second component in determining individual incentive awards
under the Plan is the achievement of the Company’s annual safety performance
target.  A participant’s Annual incentive award will be modified based on the
Company’s achievement of the Company’s Safety Performance Index (“SPI”) score
(refer to Exhibit B).

 
3.  
Individual Performance.  The third component in determining individual incentive
awards is attainment of individual goals and objectives established for the
Participant during the plan year.  Two to three individual goals will be set and
weighted for each Participant during the plan year.  The CEO will establish
individual goals and weightings for Section 16 Participants subject to review
and ratification by the Committee.

 
4.  
Management Discretion.  The Committee may in its sole discretion make downward
or upwards adjustments to Awards based on “Individual Performance”
considerations.  The amount of the adjustment may not be increased or decreased
by an amount exceeding 50% of the proposed incentive award.  Discretionary
adjustments may also be made for leadership behaviors that significantly impact
strategic and operational initiatives of the Company; people development, and
other factors as determined by the Company.  Discretionary adjustments made to
Plan participants, excluding the CEO, may not result in a net increase in Plan
funding.  The Committee shall have sole discretion to increase or decrease the
annual incentive award made to the CEO.

 
III.  
PAYMENT OF AWARDS

 
Participants will receive an annual cash incentive award paid as soon as
administratively possible after the Committee determines the amount of any such
bonus to be awarded under the Plan.
 
